Appeal by defendant from a judgment of the County Court, Nassau County, rendered March 18, 1964 (as amended on September 25, 1964) convicting him of forgery in the second degree (two counts) and grand larceny in the second degree, upon a jury verdict, and sentencing him, as a prior felony offender, to an indeterminate term of imprisonment of from 10 to 20 years on each of the forgery counts and a term of imprisonment of from 2Vi to 10 years on the grand larceny count, with all sentences to run concurrently. Appeal by the People from an order of the County Court, Nassau County, dated March 31, 1977, vacating the defendant’s March 1964 sentence and resentencing him nunc pro tunc as of March 18, 1974, "for the sole purpose of restarting the time within which he may appeal the severity of the sentence imposed”. Order dated March 31, 1977 reversed, on the law, and defendant’s appeal dismissed. The County Court was without power to resentence the defendant nunc pro tunc, under the guise of a CPL 440.20 motion, for the sole purpose of permitting him to take a limited de novo appeal from his 1964 judgment of conviction, the appeal from which judgment had been previously dismissed by this court on October 3, 1966 for failure to perfect and the reinstatement of which had been subsequently denied in orders dated November 23, 1966 and April 24, 1975. Hopkins, J. P., Titone, Gulotta and Cohalan, JJ., concur.